DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP05066451 (applicant supplied a machine translation on April 10 2019) in view of Londiche (US 20140357179), and further in view of JP2007152980 (applicant supplied a machine translation on April 10 2019).
Regarding claim 1, JP05066451 teaches a register for air conditioning, comprising: 
a tubular body (housing of 6+7, fig 4) forming a ventilation flue (interior of 6+7 forms a flue) and an outlet (outlet of 6, fig 6) of air for air conditioning;
a damper plate (40, fig 4) including an upstream piece (the portion of damper upstream of shaft 41 as viewed in damper open position shown in fig 4) and a downstream piece (the portion of damper downstream of shaft 41 as viewed in damper open position shown in fig 4) capable of rotating between an open position (horizontal position shown in fig 4) where the ventilation flue is fully opened and a closed position (vertical position shown in fig 4) where the ventilation flue is fully closed, wherein the damper plate rotates about a damper shaft (41, fig 4) extending across the ventilation flue upstream of the outlet (see fig 4) of the ventilation flue (shaft 41 is located upstream of the ventilation flue outlet), the upstream piece extends in an upstream direction 
an adjustment mechanism including: a dia shaft (42, fig 4) fixed to the damper plate; and a link (44, fig 4) connected to the dia shaft,
wherein the damper plate rotates from the open position to the closed position in a direction where the upstream piece rotates to the downstream direction and the downstream piece rotates to the upstream direction (see fig 4)
JP05066451 fails to teach a rotatable operation part disposed to be operable by an occupant; the link is connected to the operation part to transmit the rotation of the operation part to the dia shaft, and a rotation torque generated when the wind of the air for air conditioning acts on the upstream piece is greater than a torque generated in the downstream piece at least when the damper is in the vicinity of the closed position
Londiche teaches a rotatable operation part (110, fig 2 and 4) disposed to be operable by an occupant; a link (112 shown in fig 2 and 4-5) is connected to the operation part to transmit the rotation of the operation part to a dia shaft (114, fig 2, 4-5), the link connected to the dia shaft and the operation part to transmit the rotation of the operation part to the dia shaft (see fig 1-2).
When modified, JP05066451 in view of Londiche teaches moving the operation part leads to movement of the damper plate 
It would have been obvious at the time of filing to modify JP05066451 as taught by Londiche by adding an operation part in connection to the damper in order to allow users to easily operate the damper.

JP in view of Londiche fails to teach the downstream piece of the damper plate has a flat plate shape, and when the damper plate is in the closed position, the upstream piece is bent toward the upstream direction at a location that is spaced apart from the damper shaft to form a bending angle with respect to the flat plate shape
JP2007152980 teaches (figure 8) a downstream piece (the portion of damper 30 downstream of pivot 36 viewed in open position, fig 8) of a damper plate (damper mechanism 30, fig 8) has a flat plate shape (See fig 8), and when the damper plate is in the closed position, an upstream piece (the portion of damper 30 upstream of pivot 36) is bent in toward the upstream direction (upstream direction of fig 8) at a location (locate where the bent portion connected to the rest of the upstream piece) that is spaced apart from the damper shaft (36) to form a bending angle with respect to the flat plate shape (Figure 8 and Annotated figure 1).
[AltContent: textbox (Bent portion of upstream piece bending toward upstream direction)][AltContent: arrow][AltContent: textbox (Bent angle vs the flat plate shape)][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: textbox (Flat plate shape portion of damper downstream piece)]
    PNG
    media_image1.png
    395
    372
    media_image1.png
    Greyscale

[AltContent: textbox (Annotated fig 1)]


It would have been obvious at the time of filing to modify JP05066451 in view of Londiche as taught by JP2007152980 since it’s been known that simple substitution of one known element for another to obtain predictable results requires only routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.  In this case, both are dampers used to control air flow.)
Regarding claim 3, JP05066451 in view of Londiche, JP2007152980 teaches all the limitations of the claim and a bent angle (the angel of bent shown above), and the bending angle “is substantially equal to a connection angle of a duct to be connected to the register for air 
JP05066451 in view of Londiche, JP2007152980 fails to teach the bending angle of the upstream piece is 120° to 150°.
However, it would have been an obvious matter of design choice to modify the apparatus of JP05066451 in view of Londiche, JP2007152980 to have a bent angle in the range of 120-150 degree since the present application does not show that the particular angle solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.
Regarding claim 4, JP05066451 in view of Londiche, JP2007152980 teaches in the damper plate, the area of the upstream piece is larger than that of the downstream piece. (See explanation in claim 1)
Regarding claim 5, JP05066451 in view of Londiche, JP2007152980 teaches the operation part is an operation part in which a part of an outer circumferential surface is exposed (outer surface of 110, Londiche fig 2 and 4), when the operation part is rotated by 40° to 50°, the damper plate is rotated by 75° to 90° to move from the open position to the closed position, and an angle formed between the dia shaft and the link is 145° to 155° at the closed position (Londiche’s operation part 110 is directly connected to its linkage 112.  Therefore, when in combination, Londiche’s operation part 110 would be directly attached to the linkage 44 of JP05066451.  JP05066451 also shows that when linkage moves about 45 degree, then angle formed between dia shaft 42 and linkage 44 is about 145 degree.  Therefore, the combination teaches the claimed limitations.)

6 is rejected under 35 U.S.C. 103 as being unpatentable over JP05066451 (applicant supplied a machine translation on April 10 2019) in view of Londiche (US 20140357179), further in view of JP2007152980, and further in view of Schaake (US 20160263967).
Regarding claim 6, JP05066451 in view of Londiche, JP2007152980 teaches all the limitations of claim 1, and a damper seal (40S, JP05066451 fig 4 and [0016]) is disposed on an outer circumference of the damper plate (outer circumference of damper 4 shown in JP05066451).
JP05066451 in view of Londiche, JP2007152980 fails to teach the damper seal is made of soft material.
Schaake teaches a soft damper seal (8, fig 3.  Also [0026] lines 8-9, “softer, material can be used for the sealing lip 8 and for the rib 10”). 
It would have been obvious at the time of filing to modify JP05066451 in view of Londiche, JP2007152980 as taught by Schaake by using soft material for seal in order to reduce slapping noise when damper closes.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding applicant’s argument about new limitation, see rejection above.  Prior art JP2007152980 was introduced for new limitations in claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762